department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br3 postf-102026-02 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel communications technology and media oakland cc lm ctm from senior technical reviewer cc intl br3 subject prejudgment_interest and temp sec_1_861-9t this chief_counsel_advice responds to your memorandum dated date and supplements the advice previously issued in this case on date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corporation a corporation b corporation c x date date date year date date taxpayer taxpayer subsidiary dollar_figurek dollar_figurem postf-102026-02 dollar_figuren issue whether taxpayer properly characterized and sourced the prejudgment_interest portion of a settlement payment as damages rather than as interest or an interest equivalent under temp sec_1_861-9t conclusion taxpayer’s characterization and sourcing of the prejudgment_interest portion of the settlement payment as damages is correct the prejudgment_interest portion of the payment does not constitute interest or an interest equivalent under temp sec_1_861-9t facts on date corporation a a large multinational corporation entered into a merger agreement with corporation b another large multinational corporation in reliance on the merger agreement corporation b reacquired x shares of its stock held by another corporation subsequently on date corporation a unilaterally cancelled the merger agreement on date corporation b filed a lawsuit against corporation a in state court seeking damages for various claims including breach of contract corporation b sought damages equal to the amount it expended to reacquire its shares in anticipation of the merger in year taxpayer subsidiary a wholly owned subsidiary of taxpayer acquired all of the outstanding_stock of corporation a after which corporation a merged with and into taxpayer subsidiary on date a jury returned a verdict in favor of corporation b and awarded damages for breach of contract in the amount of dollar_figurek the court also awarded prejudgment_interest on the damages totaling dollar_figurem accruing from the date of the breach to the date of the judgment and postjudgment interest accruing from the date of judgment to the date of payment on date taxpayer subsidiary and corporation b’s successor1 entered into a settlement agreement pursuant to which taxpayer subsidiary paid corporation b’s successor dollar_figuren which was the amount of the actual damages plus prejudgment and postjudgment interest on its consolidated federal tax_return for the tax_year in which taxpayer subsidiary paid the settlement amount taxpayer deducted the postjudgment interest component of that payment as interest and apportioned that amount to both foreign and u s source income however taxpayer deducted the damages and after corporation b filed the lawsuit it merged with and into corporation c thereafter corporation c acted on behalf of the former corporation b in the litigation postf-102026-02 prejudgment_interest portions of the payment and allocated and apportioned such amounts separately as amounts other than interest law and analysis taxpayers determine their taxable_income attributable to gross_income from domestic and foreign sources by deducting the expenses losses and other deductions properly allocated or apportioned to that gross_income and a ratable part of any expenses losses and other deductions that cannot definitely be allocated to some item or class_of_gross_income code sec_861 sec_862 and sec_863 treasury regulations provide specific guidance regarding the allocation and apportionment of deductions based on the factual relationship between those deductions and gross_income sec_1_861-8 through in the case of interest_expense the regulations apply the factual relationship principle for both allocation and apportionment purposes in a manner that acknowledges the fungibility of money temp sec_1_861-9t the fungibility approach recognizes that interest_expense is attributable to all activities and property regardless of any specific purpose for incurring an obligation on which interest is paid there are several narrow exceptions to this general fungibility rule none of which apply in this case sec_864 of the code provides that all allocations and apportionments of interest_expense must be made on the basis of assets rather than gross_income temp sec_1_861-9t applies only to payments that are interest expenditures deductible under sec_163 or interest equivalent expenditures to the extent deductible that are incurred in a transaction or series of integrated or related transactions in which the taxpayer secures the use of funds for a period of time if such payment is substantially incurred in consideration of the time_value_of_money temp sec_1_861-9t and b temp sec_1_861-9t interest expenditures sec_163 of the code provides that t here shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness accordingly in order to come under the sec_163 definition of deductible_interest the prejudgment_interest payment must meet a two-pronged test first the payment must consist of interest_paid or accrued and second the payment must be made with respect to indebtedness with respect to the predecessor provision to sec_163 the supreme court concluded that the taxpayer in 308_us_488 could not deduct as interest on indebtedness the cost incurred to borrow stock used to fund an employee compensation program rejecting the notion that the code could be read to authorize deductions of effective interest the court looked to the ordinary business meaning of the words interest on indebtedness the court stated in the business world 'interest on indebtedness' means compensation_for the use or forbearance of money id pincite in a footnote the court observed that this definition makes irrelevant lines of authority where interest in a different context postf-102026-02 has been used to describe damages or compensation_for the detention or use of money or of property id pincite n the different context that the court had in mind was interest awarded in the case of court judgments several courts have more directly ruled that prejudgment_interest or similar amounts do not constitute interest on indebtedness see eg 992_f2d_226 9th cir aff’g t c memo midkiff v commissioner 96_tc_724 60_tc_872 aff’d 514_f2d_1209 8th cir and joseph w bettendorf 3_bta_378 in jordan supra the taxpayer together with other promoters had organized a corporation in which they acquired subscription rights the taxpayer sold his subscription rights to a related corporation which exercised the rights and sold the stock to the public claiming to have been misled the public shareholders filed securities lawsuits against the corporation and taxpayer as one of the incorporators in response the taxpayer and other promoters agreed to refund the purchase_price paid for certain purchased shares and pay five percent interest from the date the shares had been purchased to the date of recission the taxpayer claimed that the five percent interest was deductible under sec_163 the court found that the taxpayer could not deduct the additional five percent denominated as interest because there was no preexisting indebtedness on which interest could accrue as required by sec_163 in finding that indebtedness requires an existing unconditional and legally enforceable obligation for the payment of money the court concluded that the amount denominated as interest in the offer of recission was merely a part of the purchase_price paid_by the taxpayer to acquire the stock and was not deductible_interest id pincite in bettendorf supra the taxpayer was sued for failing as a fiduciary to make full and complete disclosure of facts in purchasing stock of bettendorf axle company of which taxpayer was president the plaintiff was awarded a judgment against the taxpayer for damages the award as modified by the iowa supreme court included both prejudgment and postjudgment interest the service disallowed the taxpayer’s deduction of the interest the taxpayer argued that the prejudgment and postjudgment interest was deductible as interest even though the court had awarded the interest in the form of damages as to the prejudgment_interest the court disagreed though it assumed that the prejudgment_interest qualified as interest under the code the court opined that the interest was not deductible because it was not paid_or_accrued on indebtedness the court found that there was no debtor-creditor relationship between the taxpayer and plaintiff rather the court found that taxpayer was sued as a trustee and there was no debt that was due from the taxpayer to the plaintiff accordingly the prejudgment_interest portion of taxpayer subsidiary’s settlement payment does not constitute deductible_interest under sec_163 postf-102026-02 temp sec_1_861-9t interest equivalent expenditures as stated above the interest allocation and apportionment rules apply not only to actual interest payments but also to deductible_interest equivalent payments incurred in a transaction in which a taxpayer secures the use of funds for a period of time temp sec_1_861-9t the regulations do not explicitly define what constitutes securing the use of funds in a transaction however in all of the regulatory examples illustrating the rule the taxpayer has secured the use of additional funds not already belonging to the taxpayer in a transaction2 that involved either the actual borrowing of money from another party through a formally delineated loan or through the effective borrowing of money through use of a financial_instrument such as a cash and carry arrangement or a prepaid swap the examples are consistent with the clear language of temp sec_1 9t b which requires that a taxpayer secure the use of funds in a transaction for a period of time in order for an expense to be considered an interest equivalent in this case taxpayer subsidiary did not incur the prejudgment_interest expense in a transaction in which it secured the use of funds the prejudgment_interest paid to corporation c was paid to compensate corporation b for the loss of the use of money due to it as damages from the time its claim accrued until judgment was entered see 479_us_305 taxpayer subsidiary did not incur the prejudgment_interest expense in a transaction in which it obtained the use of funds belonging to another as required under temp sec_1 9t b i rather taxpayer subsidiary incurred the expense through the deferral of the payment of its own funds such deferral of payment does not constitute the securing of the use of funds within the meaning of temp sec_1 the funds used to pay the prejudgment_interest were not acquired in a transaction within the meaning of temp sec_1_861-9t while taxpayer subsidiary or its predecessor had use of the funds relating to the prejudgment_interest for the period prior to the judgment there was no obligation to make a payment until judgment was entered postf-102026-02 9t b i consequently the prejudgment_interest paid_by taxpayer subsidiary cannot be allocated and apportioned as an interest equivalent the prejudgment_interest is not characterized as interest under temp sec_1_861-9t since it was neither interest deductible under sec_163 nor was it an interest equivalent since it was not incurred in a transaction in which it obtained the use of funds for a period of time accordingly the prejudgment_interest is properly characterized and sourced along with the payment for breach of contract damages and the deduction must be allocated to all gross_income and ratably apportioned among the statutory and residual groupings therein under sec_1 b and c please call if you have any further questions anne o’connell devereaux senior technical reviewer cc intl br3 because taxpayer has not incurred the prejudgment_interest expense in a transaction in which it secured the use of funds it is unnecessary to discuss whether the expense was incurred substantially in consideration of the time_value_of_money
